 



FIRST AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "First Amendment") is made as of June 25, 2014 by and among BGF
HOMES, LLC, a Florida limited liability company, CJJ DEVELOPMENT II, LLC, a
Florida limited liability company, DCCF PROPERTIES, LLC, a Florida limited
liability company, NBJW PROPERTIES, LLC, a Florida limited liability company,
NORTH JACKSONVILLE RENTALS, LLC, a Florida limited liability company, RAMS REAL
ESTATE HOLDINGS, LLC, a Florida limited liability company, and OBADIAH G.
DORSEY, an individual, (collectively, “Seller”) and REVEN HOUSING REIT, INC., a
Maryland corporation (together with any designee identified or appointed by
REVEN HOUSING REIT, INC., “Buyer”), with reference to the following recitals.

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated May 5, 2014 (“Agreement”) pursuant to which
Seller agreed to sell and Buyer agreed to purchase from Seller, forty-nine (49)
single family homes in the city of Jacksonville, Florida.

 

B. Seller and Buyer have agreed to amend the Agreement to decrease the Purchase
Price and to create an escrow holdback for purposes of Seller’s repairs to
certain of the homes.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.                  Definitions. All initially-capitalized terms used in this
First Amendment without definition shall have the meanings given such terms in
the Agreement.

 

2.                  Purchase Price. The Purchase Price is hereby changed to
Three Million Three Hundred Eighty Thousand and 00/100 Dollars ($3,380,000.00).

 

3.                  Escrow Holdback. Eighty Two Thousand Two Hundred Sixty-Five
and 00/100 Dollars ($82,265.00) (the “Holdback Funds”) shall be withheld by the
Escrow Holder until such time as Seller has completed all repairs to the homes
identified in the attached Exhibit I (the “Holdback Repairs”) to Buyer’s
reasonable satisfaction. Such Holdback Repairs shall be completed by Seller, at
Seller’s sole cost and expense, not later than thirty (30) days after Closing.
Seller shall provide to Buyer invoices and related back-up documentation
reasonably acceptable to Buyer pertaining to all Holdback Repairs, as well as
photographs reasonably acceptable to Buyer depicting each and every item to be
repaired before such repair has begun and after such repair has been completed.
All Holdback Funds shall remain held by the Escrow Holder until all Holdback
Repairs are completed to Buyer’s reasonable satisfaction. Upon the completion of
all Holdback Repairs to Buyer’s reasonable satisfaction, Buyer shall instruct
the Escrow Holder to release the Holdback Funds to Seller.

 



1

 

  

4.                  Buyer’s Intent to Close. Pursuant to Section 7 of the
Agreement, Buyer hereby notifies Seller of Buyer’s election to purchase the
Property.

 

5.                  Governing Law. This First Amendment shall be governed by the
laws of the State of Florida.

 

6.                  Full Force and Effect. Except as modified herein, Buyer and
Seller agree and affirm that the Agreement remains in full force and effect.

 

7.                  Counterparts. This First Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this First Amendment shall constitute an original for
all purposes.

 

8.                  Miscellaneous. This First Amendment, together with the
Agreement, sets forth the entire agreement between the parties with respect to
the subject matter set forth herein and therein and may not be modified, amended
or altered except by subsequent written agreement between the parties. In case
of any inconsistency between the provisions of the First Amendment and the
Agreement, the provisions of this First Amendment shall govern and control. This
First Amendment shall be binding upon and shall inure to the benefit of Buyer
and Seller and their respective successors and assigns, if any.

 

 

 

[Remainder of this page deliberately left blank]

 

 

 

 

 

 

 

 



2

 

  

IN WITNESS WHEREOF, Buyer and Seller have caused this First Amendment to be duly
executed on their behalfs as of the day and year first stated above.

 

 



  SELLER         BGF HOMES, LLC, a Florida limited liability company            
  By: /s/ Gary Moreau   Name: Gary Moreau   Its: Member               CJJ
DEVELOPMENT II, LLC, a Florida limited liability company               By: /s/
Rob Udell   Name: Rob Udell   Its: Chief Financial Officer               DCCF
PROPERTIES, LLC, a Florida limited liability company               By: /s/ Chris
Funk   Name: Chris Funk   Its: Member               NBJW PROPERTIES, LLC, a
Florida limited liability company               By: /s/ Chris Funk   Name: Chris
Funk   Its: Member

 



3

 

 



  NORTH JACKSONVILLE RENTALS, LLC, a Florida limited liability company          
    By: /s/ Chris Funk   Name: Chris Funk   Its: Member               RAMS REAL
ESTATE HOLDINGS, LLC, a Florida limited liability company               By: Amal
Soni   Name: Amal Soni   Its:                 OBADIAH G. DORSEY, an individual  
            /s/ Obadiah G. Dorsey               BUYER               Reven
HOUSING REIT, INC., a Maryland corporation               By: /s/ Thad Meyer    
Thad Meyer     Chief Financial Officer

 



4

